EXHIBIT 10.9


 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
April 14, 2016 by and between Propanc Health Group Corporation, a Delaware
corporation (the “Company”) and James Nathanielsz (the “Executive”).

 

W I T N E S S E T H.

 



WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated as of February 25, 2015 (the “Employment Agreement”) (capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Employment Agreement); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.   A new Section 3.12 of the Employment Agreement shall be added to read as
follows:

 

3.12      Company Vehicle. The Executive shall be paid an amount, to be
determined by the Board, on a monthly basis for the purpose of acquiring and
maintaining an automobile for the Executive’s use. Such monthly amount may be
adjusted as necessary to cover certain costs relating to the vehicle, including
but not limited to, insurance, gas, repairs and parking.

 

2.   Except as specifically set forth herein, the Employment Agreement and all
of its terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Employment Agreement,” “hereto,” “hereof,” “hereunder,” or words of like
import shall mean the Employment Agreement as amended by this Amendment.

 

3.   This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

4.   This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

5.   This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



  COMPANY:       Propanc Health Group Corporation       By:

/s/

    Name: James Nathanielsz     Title: President and Chief Executive Officer    
  EXECUTIVE:      

/s/

  James Nathanielsz



 





 

